 1
 1
 2
 2
 3
 3
 4
 4
 55
 6
 6
 77
 8
 8                           UNITED STATES DISTRICT
                             UNITED STATES DISTRICT COURT
                                                    COURT
 99                        CENTRAL DISTRICT
                           CENTRAL DISTRICT OF
                                            OF CALIFORNIA
                                               CALIFORNIA
10
10                                   WESTERN DIVISION
                                     WESTERN DIVISION
11
11
       OFFICE
       OFFICE DEPOT, INC.,
              DEPOT, INC.,                          CASE  NO. 2:15-cv-2416-SVW
                                                    CASE NO.    2:15-cv-2416-SVW
12
12
                                                    (JPRx)
                                                    (JPRx)
                    Plaintiff,
                    Plaintiff,
13
13                                                  Assigned to
                                                    Assigned to Hon.
                                                                Hon. Stephen V. Wilson
                                                                     Stephen V. Wilson
             v.
             v.
14
14                                                  JUDGMENT
                                                    [PROPOSED] JUDGMENT
      AIG SPECIALTY
      AIG SPECIALTY INSURANCE
                     INSURANCE
15
15    COMPANY
      COMPANY formerly   known as
                formerly known as
      AMERICAN INTERNATIONAL
      AMERICAN   INTERNATIONAL
16
16    SPECIALTY
      SPECIALTY LINES   INSURANCE
                 LINES INSURANCE
      COMPANY,
      COMPANY,
17
17
                    Defendant.
                    Defendant.
18
18
19
19
20
20          Pursuant to the Court’s June 21, 2019 Order granting defendant AIG
21
21    Specialty Insurance Company’s Motion for Summary Judgment (Dkt. 118),
22
22    dismissing plaintiff Office Depot, Inc.’s Count I for breach of contract (duty to
23 defend), Count II for breach of contract (duty to indemnify), Count III for tortious
23
24 breach of the implied covenant of good faith and fair dealing, and Count IV for
24
25 declaratory relief;
25
26
26          IT IS HEREBY ORDERED that judgment is entered in favor of defendant
27 AIG Specialty Insurance Company and against plaintiff Office Depot, Inc.,
27
28
28    ///

                                        [PROPOSED] JUDGMENT
                                        [PROPOSED] JUDGMENT
1
1     dismissing the above-captioned
            Pursuant                  action
                      to the Court's June 21,against defendant
                                              2019 Order       AIGdefendant
                                                          granting SpecialtyAIG
                                                                            Insurance
2
2     Company
      Specialty in its entirety
                Insurance       with prejudice
                            Company's    Motionand
                                                 forthat plaintiffJudgment
                                                     Summary        Office Depot,
                                                                            (Dkt. Inc.
                                                                                  118),shall take
3
3     nothing from
      dismissing   defendant
                 plaintiff    AIGDepot,
                           Office Specialty Insurance
                                        Inc.'s         Company.
                                               Count I for breach of contract (duty to
4
4          IT Count
      defend), IS FURTHER     ORDERED
                    II for breach          that
                                  of contract   pursuant
                                              (duty       to Fed. R.Count
                                                    to indemnify),   Civ. Proc.
                                                                          III for§ tortious
                                                                                    54(d)(1)
 55   and Local
      breach    Civil
             of the   Rule 54-3,
                    implied      and any
                            covenant     otherfaith
                                     of good   applicable
                                                    and faircode section,
                                                             dealing, anddefendant
                                                                          Count IV AIG
                                                                                   for
 6
 6    Specialty Insurance
      declaratory relief; Company shall recover its costs from plaintiff Office Depot,
 77   Inc.   IT IS HEREBY ORDERED that judgment is entered in favor of defendant
 8
 8    AIG Specialty Insurance Company and against plaintiff Office Depot, Inc.,
      DATED: November 8, 2019
 99   dismissing the above-captioned action against defendant AIG Specialty Insurance
10
10    Company in its entirety with prejudiceSTEPHEN
                                             and that plaintiff Office Depot, Inc. shall take
                                                        V. WILSON
                                               UNITED STATES DISTRICT JUDGE
11
11    nothing from defendant AIG Specialty Insurance Company.
12
12           IT IS FURTHER ORDERED that pursuant to Fed. R. Civ. Proc. § 54(d)(1)
13
13    and Local Civil Rule 54-3, and any other applicable code section, defendant AIG
14
14    Specialty Insurance Company shall recover its costs from plaintiff Office Depot,
15
15    Inc.
16
16
      DATED:
17
17
18
18                                             STEPHEN V. WILSON
                                               UNITED STATES DISTRICT JUDGE
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28

                                         [PROPOSED] JUDGMENT
                                         [PROPOSED] JUDGMENT
